 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDto our employees'hire or tenure or any term or condition of employment,except as authorized by Section 8(a) (3) of the Act.WE WILL NOT question our employees as to their union interest or member-ship,tell our employees that if they were organized into a union and there wasa slack in work some employees would not be transferred to other work at theshop,change our practice of permitting our employees to have their coffee breakoutside when union organizers are present,or in any other manner interferewith, restrain,or coerce our employees in the exercise of their right to self-organization,to join or form a labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining,or other mutual aid or pro-tection,or to refrain from any and all such activities,except to the extent thatsuch rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the Act.WE WILL offer William Nolan and John Colon immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become,remain,or refrain from becoming orremaining members of any labor organization,except to the extent that such rightmay be affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act.MAK-ALL MANUFACTURING INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 745 FifthAvenue,New York 22,New York,Telephone Number,Plaza 1-5500, if they haveany question concerning this notice or compliance with its provisions.Local 107, International Hod Carriers,Building and CommonLaborers'Union of America,AFL-CIO;and Northwest Arkan-sas Building Trades Council,AFL-CIOandTexarkana Con-struction Company.Case No. 26-CP-3. August 13, 1962DECISION AND ORDEROn October 27, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report, finding that Respondent had not violated Sec-tion 8(b) (7) (C) as alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter the General Counsel filed exceptionswith a supporting brief.The Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts the138 NLRB No. 10. LOCAL 107, INT'L HOD CARRIERS, BUILDING, ETC.103findings, conclusions, and recommendations of the Trial Examiner,except as noted herein.The facts, as more fully set forth in the Intermediate Report, arethat in the spring of 1961, Brammer, the business representative ofthe Respondent Local, and representatives of other members of Re-spondent Council, approached Crawford, the Charging Party's(Texarkana's) superintendent, and inquired whether Texarkana pro-posed to use "union men" on its Van Buren school project. Crawfordreplied that he would not hire any "union men" from the RespondentLocal,The union officials made no further inquiry or request. There-after, the Employer hired nonunion laborers at $1.25 per hour.The"prevailing wage rate" for the area as determined by the Departmentof Labor under the Davis-Bacon Act was $1.791/2 per hour. The con-tract between the Respondent Local and the Fort Smith ContractorsAssociation applicable to member employers in the immediate geo-graphical area called for an hourly rate of $2.05.On May 29, afterthe hiring of the nonunion laborers, Respondents began picketing witha sign announcing "Texarkana Construction Co. Not Paying Prevail-ingWage Rate." This picketing has continued for more than 30days without the filing of an election petition under Section 9(c) ofthe Act.Neither Respondent has ever been certified as the collective-bargaining representative of Texarkana's employees.A number ofemployees of Texarkana's suppliers have refused to cross the picketline.There is no evidence that either of the Respondents, in con-versation or through its picket line, has demandedrecognition fromTexarkana, claimed to represent its employees, or attempted to or-ganize them.On these facts we conclude that thepurposeof the picketing, as thesign indicated, was to induce Texarkana to raise its wages to the levelof the prevailing rate for thearea.Texarkana could, of course, in-crease itswages withoutrecognizingany labororganizationand with-out its employees joining any union.Accordingly, contrary to ourdissenting colleagues, we cannot equate picketing to maintain thiswage standard with conduct "forcing or requiring an employer torecognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees . . . to acceptor select such labororganizationas their collectivebargaining rep-resentatives,"-the conduct proscribed by Section 8(b) (7).11Local Union No 741, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada, AFL-CIO (Keith RiggsPlumbingand Heating Corporation),137 NLRB 1125 (Members Rodgers and Leedomdissenting) ;Houston Building and Construction Trades Council(Claude Everett Construc-tionCompany),136 NLRB 321(Members Rodgers and Leedom dissenting) ;see alsoInternationalHod Carriers,Building and Common Laborers'Union of America, LocalNo. 41,AFL-CIO (Calumet ContractorsAssociationand George DeJong),133 NLRB 512(Members Rodgers and Leedom dissenting). 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, we do not agree with our dissenting colleagues' contentionsthat other facts, not adverted to by the Trial Examiner, indicate thatRespondents were in fact seeking recognition from Texarkana or at-tempting to organize its employees, contrary to the limited objectiveof the picket signs.Our colleagues contend primarily that the requestto hire union labor should be coupled with Brammer's admission thatthe Respondent Local only refers laborers to the contractors who fol-low the terms of its area contract, and that, in conjunction, this neces-sitates the inference that the request and the subsequent picketing con-stituted demands upon Texarkana to be bound by the same contract.However, Brammer further testified without contradiction that theRespondent Local would refer, and frequently has referred, laborersto contractors who did not follow the area contract, but who paid onlythe "prevailing wage rate" under the Davis-Bacon Act. Inasmuch asthe prevailing rate is some 25 cents less per hour than the union con-tract rate, we do not view Respondent's picketing or inquiries as anattempt to impose the union contract upon Texarkana, or otherwiseto require Texarkana to bargain with it.Our colleagues also contend that the union representatives presentat Brammer's only conversation with Crawford understood the requestto place "union men" on the job as a demand for recognition becausethey asserted, after Crawford's refusal, that they would not referunion craftsmen to Texarkana.The full testimony is, however, thatno referral would be madeif a picket line were present.Thus, afterthe picket line was established, the Carpenters' business agent toldCrawford that he would refer carpenters but that he thought his menwould leave the project should a picket appear. In the light of thesesurrounding circumstances, the only inference which we draw fromthis evidence is that the other unions in the Council and their memberswould support Respondent's efforts to advertise that Texarkana didnot pay its laborers the prevailing wage rate.We find no indicationof any support for any alleged demand for recognition or for acontract.Lastly, our colleagues urge that, because several of Texarkana'semployees walked off the job or refused to report to work after theestablishment of the picket line, this requires the conclusion that thepicketing had an object of organization.Again we disagree.Asstated, there is no evidence that these employees were solicited tobecome members of Respondents or that they left their work for thispurpose.At most, their action reflects tacit approval of the areastandards picketing.But neither tacit nor vocal approval of suchpicketing is tantamount to the acceptance or selection of a labor or-ganization as a collective-bargaining representative.Accordingly, weare unable to conclude that the picketing had an object of organization. LOCAL 107, INT'L HOD CARRIERS, BUILDING, ETC.105Inasmuch as we have found that the picketing herein did not haveany object proscribed by 8(b) (7) (C), we find that such picketing didnot violate the Act 2Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBERSRODGERS and LEEDOM,dissenting:Our colleagues have herein found that the Respondent's picketingdid not have an object of organization or recognition, and thereforedid not violate Section 8(b) (7) (C) of the Act.We disagree. In ourview, the record, when fully considered, clearly establishes that Re-spondents' picketing had as'its object and purpose both organizationand recognition, and was plainly violative of Section 8(b) (7) (C) ofthe Act.With respect to recognition, the picketing of Texarkana with signsproclaiming "Texarkana Constr., Co. Not Paying Prevailing WageRate" clearly establishes an object and purpose to force Texarkana torecognize and bargain with Respondent Local as the representative ofits employees.As we stated in our dissenting opinion inHoustonBuilding and Construction Trades Council (Claude Everett Construc-tion Company),136 NLRB 321, the picketing of an employer to com-pel a change in wages of its employees necessarily is picketing forthe purpose and object of recognition or bargaining.But apart from the picketing signs, other facts, in our view, clearlyreveal that Respondents' picketing had a recognition objective.Re-spondent Local's business agent, Brammer, admitted that no unionlaborers are referred to any job unless the contractor agrees to followthe collective-bargaining agreement Respondent Local has with theFort Smith Contractors Association.'Thus, when Crawford, Tex-arkana's superintendent, was asked by Brammer, in the presence ofother union business agents, if he was going to use "union men" onthe job, he was impliedly asked if he were going to agree to be bound2 Because of our finding that the picketing was not for a prohibited object, we do notreach the questions of delivery stoppages under the final proviso to 8(b) (7) (C), as dis-cussed by the Trial Examiner and our dissenting colleaguesSeeHouston Building andConstruction Trades Council(Claude Everett Construction Company), supra.s The record inJohn J. A. Reynolds,Jr.v.Local107, International Hod Carriers,Build-ing and Common Laborers'Union of America,AFL-CIO, etat.(Western District ofArkansasCivilAction No. 1609, Fort Smith Division),an injunction proceeding involvingthe instant dispute, has been made part of the record in the instant proceeding.There,Lloyd Brammer, business representative of Respondent Local and president of NorthwestArkansas Building Trades Council, AFL-CIO, herein called Respondent Council,testifiedthat the Respondent Local furnished men to contractorswith whom ithad no signed agree-ment but who agreed to"follow the area contract,"and who agreed to pay the contractwage rate.Brammer also stated that Respondent Local would not permit its members towork for less favorable conditions than those set forth in the area contract.While it is true that Ilrammer also testified to the effect that on occasion he did supplymen to those special projects where the Secretary of Labor, pursuant to the Davis-BaconAct, had established a prevailing wage rate some 25 cents less per hour than the unioncontract rate, there is no evidence in this recordthat theschool projects involved hereinwere projects of this nature or were of the type where the Respondent Local would permititsmembers to work for other than the union contract rate 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the contract between Respondent Local and the Fort Smith Con-tractors Association, or, in other words, if Texarkana was going torecognize and bargain with Respondent Local at the school projects.That the other union representatives accompanying Brammer alsobelieved this to be the true import of Brammer's query is clear. Thus,when Crawford answered that he would not hire laborers through theRespondent Local, these union representatives stated that if this wereCrawford's position then none of the unions would furnish union-men; and thereafter the Carpenters' union business agent did, indeed,refuse to furnish carpenters to the school projects, even though Tex-arkana agreed to pay all carpenters "scale" pay.'In addition, the record shows that while the picket signs proclaimedthat the dispute arose from the fact that Texarkana was not payingthe prevailing wage rate, it does not appear that Respondents everasked that Texarkana pay that rate. In fact, the only discussionbetween Respondents and Texarkana pertained to "using union men."In view of the foregoing, we cannot conclude, as do our colleagues,that Respondents were not attempting to obtain recognition fromTexarkana.Rather, in our view, the foregoing conduct which istypical of a union seeking recognition and bargaining, establishes thatrecognition was indeed an object of Respondent's picketing here.Nor can we lose sight of the organizational objective implicit inRespondents' picketing.Here, the picket signs did not disclaim anyintent of Respondents that the employees of Texarkana should notengage in a work stoppage. In fact, when the picketing commenced,according to Crawford there "was a lot of commotion" on the job andfour of Texarkana's employees who were working on the projectwalked off.Moreover, the next day two other Texarkana employeesalso failed to report for work.Plainly, in the light of industrialreality, this, coupled with the other evidence referred to herein,illus-trates that Respondents were therebycallingupon Texarkana'semployees to join with them in getting Texarkana to change its exist-41D this regard,Crawford, at page 123 of the transcript,testified as followsQ was the subject brought up as to what the consequences would be of a picketline when you and Mr.Brammer and these other Union men had a discussion as towhether or not you were going to have a Union job there on your school projects inVan Buren?A They stated at that time there would be no Union men furnished on the jobThe majority apparently views this and other testimony as showing that the members ofthe Council would refer unionmen to this job provided no picket line were present, andthat therefore the proper inference to be drawn from the record is that the other unionsand their members by refusing to supply unionmen to Texarkana after the establishmentof the picket line,were merely supporting Respondents'efforts to advertise that Texarkanadid not pay its laborers the prevailing wage ratewe cannot agree with such an un-realistic appraisal of the recordIn our view, the entire record,as illustrated by theforegoing,reveals a clear threat by all those union representatives present at that meet-ing to establish a picket line and to thereafter refuse to furnish men to Texarkana's schoolprojects if Crawford refused to hire laborers through Respondent's localIndeed, thewhole context of the picket line discussion occurred in connection with Texarkana'soperating a "Union job"-not in connection with Texarkana's paying the prevailing wagerate. LOCAL 107, INT'L HOD CARRIERS, BUILDING, ETC.107ing wage. It follows, then, that an object of the picketing was alsoorganization.Nor can the Respondents take refuge in the proviso to Section8(b) (7) (C) to protect their recognitional and organizational picket-ing.It is obvious that the language on the picket signs does notcomport with the proviso.And, as we have stated elsewhere, to bringpicketing within the protection of this proviso, the picketing must befortheobject and purpose of advising the public that an employerdoes not employ members of, or have a contract with a labor organi-zation.5For the reasons indicated above, we cannot find, on the basisof this record, that such was Respondents' objective and purpose.But assuming,arguendo,that the objective and purpose of thepicketing was informational alone, we would nevertheless find, forreasons expressed in our separate opinion in theStork Restaurantscase that the picketing was violative of Section 8(b) (7) (C) becausethe record clearly establishes that there were delivery stoppages anddelivery delays resulting from the picketing.For all of the foregoing reasons, and as Respondents concededlypicketed for more than 30 days without a petition having been filed,we would find that the Respondents violated Section 8 (b) (7) (C), andwould enter an appropriate order.5Crown Cafeteria,135 NLRB 1183,our dissenting opinion.°Chefs,Cooks,Pastry Cooks and Assistants,Local89,Hotel and Restaurant EmployeesUnion, AFL-CIO, etc(Stork Restaurant,Inc ),135 NLRB 1173.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges is the above-entitled case having been filed and served,a complaint andnotice of hearing thereon having been issued and servedby theGeneral Counselof the National Labor Relations Board,and an answer having been filed by theabove-named Respondent Unions, a hearing involving allegations of unfair laborpractices in violation of Section8(b) (7) (C)of the National Labor Relations Act,as amended,was held in Van Buren,Arkansas, on September 19, 1961,before TrialExaminer C. W. Whittemore.At thehearing General Counsel and the Respondents were represented by counseland were afforded full opportunity to present evidence pertinent to the issues, toargue orally,and to file briefs.By agreement of the parties there was received aspart of the record the entire transcript,consisting of 86 pages,of the testimony inCivil Action No.1609, in theUnitedStates DistrictCourt fortheWestern Districtof Arkansas,Fort SmithDivision,before the Honorable John E.Miller,UnitedStates District Judge, on August 21, 1961.Briefs have been received from General Counsel and the Respondents.Upon the recordthus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE CHARGING PARTYTexarkana Construction Company is a Texas corporation with its principal officeand place of business at Texarkana, Texas, where it is engaged in the building andconstruction industry.During the 12 months precedingissuanceof the complaint it purchased andreceived goods and materials directly from suppliers located outside the State of 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas valued at more than $50,000.At all times material herein it has been engagedin the construction of two public school buildings in Van Buren, Arkansas.Texarkana is engaged in commerce within the meaning of the Act.II.THE RESPONDENT UNIONSLocal 107,InternationalHod Carriers, Building and Common Laborers' Unionof America, AFL-CIO, and Northwest ArkansasBuildingTrades Council, AFL-CIO, are labororganizationswithinthe meaningof the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Setting and issuesThe issues here arise from the undisputed fact that since May 29, 1961, picketinghas continuously occurred at the two school projects in Van Buren being performedby the Charging Party. It is also undisputed that the Respondent Unions havecaused such picketing.It is the General Counsel's contention, denied by the Respondents, that thispicketing violated Section 8(b) (7) (C) of the Act.'The section and subsection of the Act invoked are:Sec. 8. (b) It shall be an unfair labor practice for a labor organization orits agents-(7) to picket or cause to be picketed, or threaten to picket or cause tobe picketed, any employer where an object thereof is forcing or requiringan employer to recognize or bargain with a labor organization as therepresentative of his employees, or forcing or requiring the employeesof an employer to accept or select such labor organization as their collectivebargaining representative, unless such labor organization is currently certi-fied as the representative of such employees:(C) where such picketing has been conducted without a petition.under section 9(c) being filed within a reasonable time not to exceedthirty days from the commencement of such picketing:Provided,That when such a petition has been filed the Board shall forthwith,without regard to the provisions of section 9(c)(1) or the absence ofa showing of substantial interest on the part of the labor organization,direct an election in such unit as the Board finds to be appropriate andshall certify the results thereof:Provided further,That nothing in thissubparagraph (C) shall be construed to prohibit any picketing or otherpublicity for the purpose of truthfully advising the public (includingconsumers) that an employer does not employ members of, or have acontract with, a labor organization, unless an effect of such picketingis to induce any individual employed by any other person in the courseof his employment, not to pick up, deliver or transport any goods ornot to perform any services.B. Relevant facts(1)There is no evidence that the Respondent Unions, or any of them, have-sought at any time in the past or were at the time of the hearing seeking recog-nition from the Charging Party.(2)Thereisno evidence that the Respondent Unions, or any of them, havesought at any time in the past or were at the time of the hearing seeking to havethe Charging Party bargain with them, or any of them,as the representative of itsemployees.(3)During the material period it is conceded that the Respondents have notbeen certified as the representative of any of Texarkana's employees.(4) It isalso conceded that no petition has been filed under Section 9(c) of theAct.'Through typographical omission, it appears, the complaint alleges violation of Section8(b) (7) only.The charge alleges violation of Section 8(b) (7) (C), and the above-citedU.S. district court record indicates that injunction was sought on the basis of a petitionalleging violation of Section 8(b) (7) (C).Paragraph 9 of the complaint uses languagefrom 8(b) (7) (C), and it Is clear from the Respondent's brief that their counsel consideredthat 8(b) (7) (C) had properly been invoked. LOCAL 107, INT'L HOD CARRIERS, BUILDING, ETC.109(5) So far as the record shows the first construction work undertaken by theCharging Party in the so-called Van Buren area, encompassed within the jurisdictionof the Respondent Unions, began in February 1961, in building a plant for a concernnot here involved, but located in nearby Fort Smith, Arkansas.(6)At the time of starting the Fort Smith job the Charging Party called theRespondent Local 107 for laborers, and this Respondent supplied them.The Charg-ing Party paid these laborers at the rate of $2.05 an hour, which was the unioncontract rate for the area although, as heretofore noted, no contract between theparties existed or was sought.(7) Shortly after starting on the Fort Smith job the Charging Party was awardedcontracts for the building of two schools in Van Buren.Upon such award LloydBrammer, head of the Respondent Council and business representative of Local 107,filed suit as a taxpayer to enjoin it because the Charging Party's subcontractors werenot licensed as required by State law.(8) It appears that after the Charging Party had complied with the State lawthe school contracts were reawarded to it.(9)Thereafter Brammer and other representatives of members of the Respond-ent Council approached George Crawford, Texarkana's superintendent in that area,and inquired if he was going to use unionmen on the school projects. In effectCrawford said he would not hire laborers through Local 107-asking them if theythought they deserved consideration after filing suit against his Company.(10)Crawford hired nonunion laborers, and paid them $1.25 an hour, a wagerate considerably lower than the prevailing wage rate of $1.79'/2 for laborers set bythe Secretary of Labor for this area.(11) Picketing began the morning of May 29. Picket signs bore the legend:"Texarkana Constr. Co. Not Paying Prevailing Wage Rate." Picketing with thesesigns has continued since that date, Mondays through Fridays, from 6:30 a in. to3:15 p.m.(12)During the period from May 29 to the date of the hearing, September 19,1961, it appears that three local or nearby business concerns either failed or delayedmaking, through their rank-and-file employees, certain deliveries of materials tothe school projects.(13) Summary of the evidence as to each follows:(a)Arkola Sand and Gravel Company:According to R. N. Dills, president ofthis company, it had a verbal contract with the Charging Party to supply it withcertain construction materials.Dills said that he was "informed by our Superin-tendent and the salesman" that "there was a picket line on the job."Upon this in-formation he "contacted" someone connected with Local 107 to inquire if it wasa "bona fide" picket line,He then decided not to make deliveries to the job becausehis company had a contract with the local which provided that "the employer shallnot require or instruct any employee to go through a picket line in the jurisdiction ofthe Fort Smith Building Council or its affiliates."(b) Arkansas Best Freight System, Inc:Charles Cox, the office manager of thiscommon carrier, testified that on some six or seven occasions between July and thehearing date either he or his dock foreman had made deliveries at the picketed job-sites because "naturally our Union employees, our city dock boys won't cross thepicket line."Both he and the dock foreman are salaried.On or about June 15,according to the testimony of the Charging Party's superintendent, Crawford, someunidentified truckdriver appeared at the site with materials to be delivered byArkansas Best Freight.The driver halted his truck by the picket line.Crawfordapproached him, he said, and the driver told him he would not cross the picket line.Crawford then sent his own truck out and hauled the materials onto the site.(c) Jones Truck Lines:According to Glenn Click, terminal manager for this car-rier,his dock foreman, otherwise unidentified, instructed an unidentified driver todeliver a certain shipment of materials being forwarded to the Charging Party'sjobsite.The driver came back later and told him, he said, that "there was a picketline and he couldn't make delivery."C. ConclusionsGeneral Counsel submits his case on two grounds: (1) The picketing was unlaw-ful because, without a certification or having filed a timely petition, an object wasrecognition and bargaining; and (2) even if the picketing be considered purely"informational," it had an "effect" of "inducing" individuals "not to pick up, deliver,of transport any goods."Ground (1) is wholly without merit.There is not the slightest evidence that atany time have any of the Respondent Unions sought recognition and collective bar-gaining with the Charging Party. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDGround(2), in the opinion of the Trial Examiner,must fail because the recordcontains insufficient competent evidence to support it.There is no question but thatthe picket sign contains a truthful statement of fact-the representative of the Charg-mg Party admits paying laborers considerably below the prevailing standard for thearea set upby the U.S. Departmentof Labor.As clearly suggested by Circuit Judge Waterman of the Second Circuit, in hisconcurring opinion inMcLeod v. Chefs, Cooks, Pastry Cooks, and Assistants, Local89, et al. (Stork Restaurant)280 F. 2d 760 (C.A. 2), the second proviso of Section8(b) (7) (C)invites varying interpretations,depending upon whether emphasis isplaced upon "induce" or "effect." But whatever the ultimate interpretation, it wouldappear thatsome"cause-and-effect relationship" is involved in the proviso, and thatto establish its existence competent evidence must be adduced.In the instant case theTrial Examiner finds no direct testimony either from parties alleged to have causedan effect or from any individual alleged to have been "induced" or otherwise affectedwhich would firmly support a finding of fact that "an effect of such picketing is [was]to induce any individual employed by any other person in the course of his employ-ment, not to pick up, deliver or transport any goods."There is hearsay testimony,as noted above, but the Trial Examiner hesitates to rest a conclusion of law uponinferences drawn from inference or hearsay. It is understood that such practice isfrowned uponby courts generally.Even if Superintendent Crawford's testimony, to the effect that some unidentifiedtruckdriver told him on June 15 that he would not drive across the picket line wereto be accepted as of somewhat more weight, and the fact were to be disregardedthatCrawford is plainly the most interested party involved, the finding that onedriver declined to cross a picket line in a period of several months appears to betrivial and not "illustrative."After careful view of the testimony in the record made in these proceedings aswell as the transcript of testimony before Judge Miller the Trial Examiner is in fullaccord with the latter's succinct comments in dismissing the petition for an injunction.He voiced his opinion that the evidence failed to sustain the allegations and said:"The Courtis convinced that the petitioner did not have reasonable cause to believethat a violation of the Act as alleged in the petition had been committed."In short,the Trial Examiner is convinced and finds that the evidence is insufficientto sustain the allegations of the complaint that the Respondents have violated Section8(b) (7) (C) of the Act.RECOMMENDATIONUpon the basis of the foregoing findings and conclusions,and uponthe entirerecordin the case, the Trial Examinerrecommends that the complaint be dismissedin its entirety.Michael Benevento and John Benevento d/b/a M.BeneventoSand&Gravel Co.andHoisting&Portable Engineers Union,Local 4, International Union of Operating Engineers, AFL-CIO.Cases Nos. 1-CA-3258 and 1-CA-3304.August 13, 1962SUPPLEMENTAL DECISION AND RECOMMENDATIONOn April 28,1961,the Board issued a Decision and Order in theabove-entitled proceeding1in which it adopted the Trial Examiner'sfindings and conclusionsthat theRespondent was engaged in com-merce within the meaningof the Act and thatit had engaged in certainunfair labor practices in violation of Section 8(a) (1) and(5) of theAct.The Board thereafter petitionedthe UnitedStatesCourtof Appealsfor theFirst Circuitto enforce its Orders against the Respondent.On December 29, 1961, the court handed down its opinion andi 131 NLRB 358.138 NLRB No. 9.